UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------
                                                       :
DR. ARIEL ROSITA KING, et al.,                         :         CASE NO. 11-CV-1124
                                                       :
                  Plaintiffs,                          :
                                                       :
vs.                                                    :         OPINION & ORDER
                                                       :         [Resolving Doc. Nos. 6 & 7]
THE DISTRICT OF COLUMBIA, et al.,                      :
                                                       :
                  Defendants.                          :
                                                       :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        This case alleges that a hospital and various District of Columbia officials and agencies, have

violated a minor child’s constitutional rights. This matter is currently before the Court on

Defendants’ motions for dismissal of the individual Defendants, [Doc. 7], for a more definite

statement, [Doc. 7], and to dismiss, [Doc. 6]. For the following reasons, the Court GRANTS IN

PART the Defendants’ motions.

        First, the Defendants have moved to dismiss the individual Defendants: Vincent Gray (Mayor

of D.C.), the “Current Acting Director” (Child and Family Services of D.C.), Kaya Henderson

(Chancellor of the D.C. Public Schools), Cathy Lanier (D.C. Police Chief), Dr. Mohammad N.

Akhter (Director of the D.C. Department of Health), Irvin Nathan (D.C. Attorney General), and Dr.

Alison M. Jackson (Director of the Children’s National Medical Center). The Defendants say that

retaining them as individual defendants is unnecessary because they are sued in their official

capacities and because the District of Columbia is also a named defendant. [Doc. 7.]


                                                           -1-
Case No. 1:11-CV-1124
Gwin, J.

       A suit against a government official in her official capacity, as opposed to in her personal

capacity, “generally represent only another way of pleading an action against an entity of which an

officer is an agent. As long as the government entity receives notice and an opportunity to respond,

an official-capacity suit is . . . to be treated as a suit against the entity.” Kentucky v. Graham, 473

U.S. 159, 165-66 (1985) (internal citation and quotation marks omitted). Therefore, a §1983 suit

“against municipal officials in their official capacities is . . . equivalent to a suit against the

municipality itself.” Atchinson v. District of Columbia, 73 F.3d 418, 424 (D.C. Cir. 1996).

       The Plaintiffs’ complaint states that each individual defendant is “sued in her [or his] official

capacity,” [Doc. 1 at ¶¶ 14-21.]. Courts in this district “routinely dismiss corresponding claims

against individuals named in their official capacity,” Robinson v. District of Columbia, 403 F. Supp.

2d 39, 49 (D.D.C. 2005), because “it is duplicative . . . and an ineffecient use of judicial resources,”

id. Accordingly, the Plaintiffs’ claims against Vincent Gray, the “Current Acting Director” of Child

and Family Services of D.C., Kaya Henderson, Cathy Lanier, Dr. Mohammad N. Akhter, and Irvin

Nathan are dismissed as duplicating Plaintiffs’ claims against the District of Columbia. The claims

against Dr. Alison M. Jackson, in her official capacity as Director of the Children’s National Medical

Center (CNMC), however, are not necessarily duplicative of claims of the District of Columbia. The

Defendants have not shown CNMC is a division of the District of Columbia, and the Court denies

Defendants’ motion to dismiss individual plaintiffs as to Dr. Jackson.

       Second, the Defendants say the Plaintiffs’ complaint is “so vague or ambiguous that [the

Defendants] cannot reasonably prepare a response,” Federal Rule of Civil Procedure 12(e), and move

for a more definite statement. The Plaintiffs’ opposition, while providing extensive case law on

motions to dismiss, fails persuasively to respond to the motion. The complaint is composed of nearly

                                                  -2-
Case No. 1:11-CV-1124
Gwin, J.

twenty-four pages of factual allegations, followed by nine causes of action. Each of the nine counts

are based on “[t]he foregoing actions and inactions of” of the Defendants. See [Doc. 1.] Rule 8(a)

requires a “short and plain statement of the claim showing that the pleader is entitled to relief,” but

the complaint fails to provide the Defendants with “fair notice of what the . . . claim is and the

grounds upon which it rests,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

in original). Accordingly, the Plaintiffs will provide a more definite statement identifying the claims

and corresponding defendants to those claims.

        Finally, Defendant Dr. Alison M. Jackson (in her official capacity as Director of the

Children’s National Medical Center), moves separately to dismiss, citing, among other things, the

Plaintiffs’ lack of standing.1/ The Plaintiffs’ federal standing implicates issues of child custody, next-

friend status, and District of Columbia law. See Elk Grove Unified School District v. Newdow, 542

U.S. 24 (2004). As standing is a threshold issue implicating the Court’s subject matter jurisdiction,

the parties are ordered to submit supplemental briefing on whether Plaintiffs meet the federal

standing requirements.

        For the reasons stated, the Defendants’ motion to dismiss individual plaintiffs is GRANTED

IN PART, but DENIED as to Dr. Jackson. The Defendants’ motion for a more definite statement

is GRANTED, and the Plaintiffs are ordered to file a more definite statement within fourteen days.

Defendant Jackson’s motion to dismiss is STAYED pending supplemental briefing. Opening briefs




         1/
            The Defendants’ arguments as to failure to state a claim, preclusion, and the Rooker-Feldman doctrine, raised
for the first time in their reply briefing [Doc. 12], are waived. See, e.g., Penn. Elec. Co. V. F.E.R.C., 11 F.3d 207, 209,
(D.C. Cir. 1993). Those arguments may, of course, be raised in a separate motion.

                                                           -3-
Case No. 1:11-CV-1124
Gwin, J.

on Plaintiffs’ standing are due (from both parties) by May 30, 2012; responsive briefs are due 14 days

later.

         IT IS SO ORDERED.



Dated: March 30, 2012                                  s/       James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -4-